Citation Nr: 1420929	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-45 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1941 to September 1945.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement was received in April 2008, a statement of the case was issued in November 2009, and a substantive appeal was received in November 2009.  The appellant requested a Travel Board hearing; such hearing was scheduled in March 2014, but the appellant failed to appear.  Accordingly, his hearing request is deemed withdrawn.

The Board has reviewed the Veteran's VA electronic and data storage system as well as his paper claims file to ensure that the complete record was considered.
 

FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was cardiorespiratory failure, with underlying causes of chronic obstructive pulmonary disease (COPD) and arteriosclerotic heart disease (ASHD).  

2.  At the time of the Veteran's death, his service connected disabilities were anatomical loss of left eye with corrected vision in right eye of 20/50 (50 percent since August 25, 1997), wound, perforating left forearm (30 percent since April 5, 1950), malaria (noncompensable), and scars on the right tibia and left arm (both noncompensable).  He had been in receipt of a total rating based upon individual unemployability due to service-connected disabilities since March 31, 1998.

3.  The Veteran's death did not result from any disorder incurred in or aggravated by service.

4.  The Veteran's service-connected disabilities were not continuously rated totally disabling for 10 years prior to his death; the totally disability evaluation in effect from the date of discharge from military service; the Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for DIC claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, the appellant was not provided notice required under the VCAA prior to the RO's initial February 2008 rating decision.  Afterwards, a September 2009 letter was sent including the information required under Hupp, and the matter was then readjudicated in a November 2009 statement of the case, which also included the relevant regulatory and statutory law.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Accordingly, the Board finds that VA's duty to notify under the VCAA has been satisfied.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  Service treatment records (STRs) are of record, as are pertinent postservice treatment records and lay statements.  

No medical opinion has been obtained with regard for the appellant's DIC claim; however, the Board finds that such VA opinion is not necessary to decide the claim.  In this case, the Veteran died of cardiorespiratory failure with underlying causes of COPD and ASHD.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving a heart or respiratory disorder while on active duty and the post-service medical evidence shows that the onset of coronary artery disease and pulmonary problems manifested many years after service separation.  As will be discussed in greater detail below, there is no in-service injury, disease or event to which such cardiorespiratory disorders could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). Therefore, any opinion relating the Veteran's cardiorespiratory disorders to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a). There is otherwise sufficient medical evidence to decide the claim, that is, to show the post-service onset of seizures and related symptoms years after service.  Accordingly, the Board finds VA has also satisfied its duties to assist the appellant.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  The analysis will proceed by discussing each claim individually.

Service connection for the cause of death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's death certificate shows that the immediate cause of his death was cardiorespiratory failure, with underlying causes noted as COPD and ASHD.  At the time of death, he was service connected for anatomical loss of left eye with corrected vision in right eye of 20/50 (50 percent since August 25, 1997), a wound on his left forearm (30 percent since April 5, 1950), malaria (noncompensable), and scars on the right tibia and left arm (both noncompensable).

STRs show that, upon entry, the Veteran's lungs and heart were normal.  Subsequent records contain no notations of respiratory complaints, treatment, or diagnoses.  His September 1945 separation examination also indicated his respiratory and cardiovascular systems were normal.  Postservice treatment records include a May 1947 VA examination noting his respiratory system was normal.  Undated hospital records indicated no shortness of breath or hemoptysis.  August 1966 treatment records noted "no chronic cough, wheezing, hemoptysis, or shortness of breath" on a review of the cardiorespiratory system.  A November 1976 treatment record noted lungs were normal, and a February 1979 chest x-ray indicated "no active pulmonary pathology," though the interpreter noted some possible signs of prior pleural disease.  VA treatment records also indicate some history of peripheral vascular or artery disease.  The Veteran was first diagnosed with a respiratory disease in August 2003 by a private physician; the diagnosis was idiopathic pulmonary fibrosis.  Thereafter, private and VA treatment records indicate he had end-stage lung disease.

At the outset, the Board notes that the Veteran is a recipient of a Purple Heart, and therefore benefits from the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b), which provides that, "the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran."

The Veteran has previously alleged that his pulmonary fibrosis was incurred during service, due to the high stress situations he was in and exposure to chemical agents.  However, he never elaborated on these allegations, particularly with respect to any alleged exposure to chemical agents.  His service being during World War II, he does not qualify for presumptive exposure to herbicides under 38 C.F.R. § 3.307(a)(6), which is available only to certain veterans of the Vietnam era.  Moreover, even assuming he sustained some respiratory injury in service, as a lay person, he is not competent to relate such injury to the respiratory problems leading to his death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  His separation examination noted no respiratory abnormalities, and prior to August 2003, there is neither any medical evidence of such nor any medical opinions relating his pulmonary fibrosis to service.  Notably, his private respiratory specialist diagnosed it as idiopathic, indicating that it was spontaneous or of unknown etiology.  It is also worth noting that the Veteran was previously denied service connection for pulmonary fibrosis in a July 2004 rating decision that was not appealed.  

In addition, nothing of record suggests the Veteran incurred a cardiovascular injury or disease during service.  While the Veteran alleged his hypertension was related to service, the record does not support a diagnosis of hypertension.  Even assuming, arguendo, that he did have hypertension, lay statements are not probative evidence of a medical relationship, as he is not competent to speak to etiology.  Jandreau, 492 F.3d at 1377.  There is no other medical evidence supporting such a relationship.  Namely, his separation examination noted his cardiovascular system and blood pressure were normal.  

Similarly, he is not competent to self-diagnose with chronic respiratory or cardiovascular diseases during service.  As there is also no evidence of chronic diagnoses of cardiovascular or respiratory disease during service or in the first postservice year (or any showing of continuing symptoms throughout), service connection for the cause of death is also not warranted on a presumptive basis for chronic diseases.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board also notes that the Veteran's clean enlistment examination renders him presumptively sound upon entry, and as there is neither clear and unmistakable evidence nor any allegation of pre-existing cardiorespiratory disease, service connection for cause of death on the basis of aggravation is precluded.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, the preponderance of the evidence weighs against a finding that the Veteran's immediate or underlying causes of death (cardiorespiratory failure, COPD, or ASHD) were incurred or aggravated during service.  The Board finds it also notable that the appellant at no point expressly claims the Veteran's cause of death was related to service, and has only put forth her claim of entitlement to benefits under 38 U.S.C.A. § 1318.

38 U.S.C.A. § 1318 Benefits

The appellant contends that the Veteran was rated totally disabled based upon individual unemployability (TDIU) for approximately ten years prior to his death, and that she is therefore entitled to DIC benefits under 38 U.S.C.A. § 1318.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse and to the children of a "deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for service-connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The service-connected disabilities must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under   38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c).

Here, there is nothing of record indicating, nor does the appellant allege, that the Veteran was a former POW.  He has not been continuously rated as totally disabled for any condition or combination of conditions since separation.  He was in receipt of a TDIU rating effective March 31, 1998, and according to his death certificate, died April 9, 2007, and therefore was continuously rated totally disabled for less than ten years prior to his death.  Moreover, there is nothing of record indicating, nor does the appellant allege, that the Veteran should have been receiving, or was entitled to receive compensation at the total rate from an earlier date; there is no allegation that a prior rating decision involved clear and unmistakable error.  Cole v. West, 13 Vet. App. 268 (1999).  Accordingly, the threshold legal criteria for benefits under 38 U.S.C.A. § 1318 are not met, and the appellant's claim must be denied.  


ORDER

Service connection for the cause of the Veteran death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


